Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 64 and 75 are objected to because of the following informalities:  The abbreviated terms CT, MRI, PMMA, PEEK and PEKK needs full definition. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “low” in claim 58 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The profile of the intercranial device is rendered indefinite using the relative term “low.”
Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 62 is referring to “a functional neurosurgical implant” in claim 58 (line 9).

Claim 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 73 (lines 9-10), the phrase “maintenance of bodily vital signs, nutrition, cognition, etc.” seems unclear as what other parameters would be maintained outside of bodily vital signs, nutrition and cognition. The specification does not provide any other examples outside of bodily vital signs, nutrition and cognition (see [0074] of the US PGPub. version of the specification). And in claim 73 (lines 10-11), what is meant by “effectively” delivering therapeutics to “substantially” volumes of the brain and brain tumor?

Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 74, it is unclear if “a thickness” in line 2 is the same as “a thickness” in line 5 of claim 58.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 58-63,69-72 and 76-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58-61,65,67-68,70-72,73-74 and 76-77 of 17/344,518 (hereinafter referred as ‘518) in view of Devauchelle et al (US2010/0145162). 
Claims 58,77 of instant application differ from claims 58,65,67,71,73 and 77 of the ‘518 application in that it claim that the base member with an outer surface, an inner surface, a thickness defined between the outer and inner surfaces, and a peripheral edge shaped and dimensioned to conform to a resected portion of the patient’s skull upon implantation, the base member defining a recess formed in the outer surface thereof, the recess having side walls and a bottom and that the peripheral edge is tapered to conformed to the resected portion of the patient’s skull. However, Devauchelle teaches a base member with an outer surface, an inner surface, a thickness defined between the outer and inner surfaces, and a peripheral edge shaped and dimensioned to conform to a resected portion of the patient’s skull upon implantation, the base member defining a recess formed in the outer surface thereof, the recess having side walls and a bottom [see fig.1 as descript below]. And Devauchelle discloses wherein the peripheral edge is tapered (see the left and right edges of element 6 in annotated fig.1 below) to conform to the resected portion of the patient’s skull (bone wall 2 in fig. 1 is considered as part of a skull). Accordingly, it would have been obvious to one of ordinary skill in the art to further modify the device of the ‘518 application to have the base member with an outer surface, an inner surface, a thickness defined between the outer and inner surfaces, and a peripheral edge shaped and dimensioned to conform to a resected portion of the patient’s skull upon implantation, the base member defining a recess formed in the outer surface thereof, the recess having side walls and a bottom and that the peripheral edge is tapered to conformed to the resected portion of the patient’s skull in view of the teachings of Devauchelle and because the combination would have yielded predictable results to fit the implant according to the patient’s skull.
Claim 59-62 of instant application encompassed by claim 72 of the ‘518 application but differ in that instant application claims 60-62 further discloses that the fixation members wherein fixation members (12/11 in fig. 1, “fixing means 11” in [0081], and “fastening means 12” in [0083]) selectively secure the cover cranial implant member (6 in annotated fig. 1) to the base member (5 in annotated fig.1). Devauchelle discloses wherein the cover cranial implant member (6) fits over the recess so that the base member (5) and the cover cranial implant member (6) define the cavity (see 4 defined by recessed part of 5 and 6 covering the recessed part in annotated fig.1 and [0085]). And the as-filed specification defines “interdigitating” as referring to the interlocking of two distinct elements (that is, the low-profile customized static cranial implant 12 and a functional neurosurgical implant 14) such that the two distinct elements mesh together to ultimately define a single product in [0041] of the US PGPub. version of the specification. Devauchelle’s low-profile customized static cranial implant (3 in fig. 1) and functional neurosurgical implant (7 in fig. 1) are meshed together to define a single product as illustrated in fig. 1, which would meet the limitation of cavity interdigitating with the functional neurosurgical implant and to interlock the base member with the functional neurosurgical implant as recited in claim 62. Accordingly, it would have been obvious to one of ordinary skill in the art to further modify the device of the ‘518 application to have the fixation members selectively secure the cover cranial implant member to the base member, wherein the cover cranial implant member fits over the recess so that the base member and the cover cranial implant member define the cavity and  wherein the cavity is configured and dimensioned to interdigitate with a functional neurosurgical implant and to interlock the base member with the functional neurosurgical implant in view of the teachings of Devauchelle and because the 

Claim 63 of instant application encompassed by claims 59,68,74 of the ‘518 application.

Claims 69-72 of instant application encompassed by claims 60 of the ‘518 application but differ in that instant application claims 70-72 further discloses that the channel extends to and through the inner surface of the base member; wherein the channel extends to and through the outer surface of the base member and further comprises a plurality of channels. However, Devauchelle discloses wherein the channel extends to and through the inner surface of the base member (see channel defined by 9 extending from the bottom of the cavity through the base member to the outer surface of the base member in annotated in fig.1 below). Devauchelle discloses a plurality of channels (two channels defined by 9 and one channel defined by 10 in fig.1, [0084], and [0089]). Accordingly, it would have been obvious to one of ordinary skill in the art to further modify the device of the ‘518 application to have the channel extends to and through the inner surface of the base member; wherein the channel extends to and through the outer surface of the base member and further comprises a plurality of channels in view of the teachings of Devauchelle and because the combination would have yielded predictable results to provide electrical connection to the body (see [0084] of Devauchelle).
Claim 76 of instant application encompassed by claim 61,70 and 76 of the ‘518 application.
This is a provisional nonstatutory double patenting rejection.

Claims 58-64,66-72,75-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58-65 and 68-75 of copending Application 17/344,511(hereinafter referred as ‘511) in view of Devauchelle et al (US2010/0145162) and Brogan et al US9,993,337.

Claims 58-63,77 of instant application differ from claims 58,74-75 of the ‘511 application in that it claim that the base member with an outer surface, an inner surface, a thickness defined between the outer and inner surfaces, and a peripheral edge shaped and dimensioned to conform to a resected portion of the patient’s skull upon implantation, the base member defining a recess formed in the outer surface thereof, the recess having side walls and a bottom, wherein the cover cranial implant member is removably securable to the base member, wherein fixation members selectively secure the cover cranial implant member to the base member, wherein the cover cranial implant member fits over the recess so that the base member and the cover cranial implant member define the cavity and that the peripheral edge is tapered to conformed to the resected portion of the patient’s skull. However, Devauchelle teaches a base member with an outer surface, an inner surface, a thickness defined between the outer and inner surfaces, and a peripheral edge shaped and dimensioned to conform to a resected portion of the patient’s skull upon implantation, the base member defining a recess formed in the outer surface thereof, the recess having side walls and a bottom [see fig.1 as descript below]. Devauchelle discloses wherein the cover cranial implant member (6 in annotated fig. 1) is removable securable to the base member (5 in annotated fig.1, “Fastening means 12 are also provided so that component 6 forming the cover can be hermetically sealed, preventing any infiltration inside inner cavity 4” in [0083]), Devauchelle discloses wherein fixation members (12/11 in fig. 1, “fixing means 11” in [0081], and “fastening means 12” in [0083]) selectively secure the cover cranial implant member (6 in annotated fig. 1) to the base member (5 in annotated fig.1), Devauchelle discloses wherein the cover cranial implant member (6) fits over the recess so that the base member (5) and the cover cranial implant member (6) define the cavity (see 4 defined by recessed part of 5 and 6 covering the recessed part in wherein the peripheral edge is tapered (see the left and right edges of element 6 in annotated fig.1 below) to conform to the resected portion of the patient’s skull (bone wall 2 in fig. 1 is considered as part of a skull). Accordingly, it would have been obvious to one of ordinary skill in the art to further modify the device of the ‘511 application to have the base member with an outer surface, an inner surface, a thickness defined between the outer and inner surfaces, and a peripheral edge shaped and dimensioned to conform to a resected portion of the patient’s skull upon implantation, the base member defining a recess formed in the outer surface thereof, the recess having side walls and a bottom, wherein the cover cranial implant member is removably securable to the base member, wherein fixation members selectively secure the cover cranial implant member to the base member, wherein the cover cranial implant member fits over the recess so that the base member and the cover cranial implant member define the cavity and that the peripheral edge is tapered to conformed to the resected portion of the patient’s skull in view of the teachings of Devauchelle and because the combination would have yielded predictable results to fit the implant according to the patient’s skull.
Claims 69-72 of instant application encompassed by claims 61-63 of the ‘511 application
but differ in that instant application discloses that the channel extends to and through the inner surface of the base member, wherein the channel extends to and through the outer surface of the base member and further comprising a plurality of channels. However, Devauchelle discloses wherein the channel extends to and through the inner surface of the base member (see channel defined by 9 extending from the bottom of the cavity through the base member to the outer surface of the base member in annotated in fig.1). And Devauchelle discloses a plurality of channels (two channels defined by 9 and one channel defined by 10 in fig.1, [0084], and [0089]). Accordingly, it would have been obvious to one of ordinary skill in the art to further modify the device of the ‘511 application to have the channel extends to and through the inner surface of the base member, wherein the channel extends to and through the 
Claim 64 of instant application encompassed by claim 68 of the ‘511 application.
Claims 66-67 of instant application encompassed by claims 69-73 of the ‘511 application.
Claim 68 of instant application encompassed by claims 59-60 of the ‘511 application.
Claims 75-76 of instant application encompassed by claims 64-65 of the ‘511 application but differ in that instant application discloses the low profile static cranial implant is made from clear PMMA. However, Devauchelle discloses substantially the invention as claimed but failed to disclose wherein the low-profile static cranial implant is made from a material that is PMMA and wherein the low-profile static cranial implant is made from clear PMMA. However, Brogan discloses cranial implant (col.1, lines 39-40). Brogan discloses the implant is preferably provided of high or medical graded polymethylmethacrylate (PMMA) for use in craniofacial applications (col.2, lines 11-14).  Brogan further discloses that PMMA can result in an implant of a clear or transparent material and the use of PMMA can result in an implant of a clear or transparent material, which enables the surgical site beneath the implant to be as visible as possible during the implantation procedure and during any necessary post-operative inspections. If surgeons so desire, the implant can made translucent, opaque, and/or radio-opaque by this method (col.2, lines 36-37). Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify the device of the ‘511 application in view of Devauchelle to have the low-profile static cranial implant that is made from a material such as PMMA as taught by Brogan because the combination would have yielded the predictable result of enabling the surgical site beneath the implant to be as visible as possible during the implantation procedure and during any necessary post-operative inspection.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 58-63,69-74 and 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devauchelle et al US2010/0145162.

Regarding claim 58, Devauchelle discloses a low-profile intercranial device (“cranial bone” as the receiving bone site in [0108] and [0109]), comprising: a low-profile static cranial implant (3 in fig. 1) shaped and dimensioned for placement within an intercranial space (space between bone wall 2 in annotated fig.1] defined by a resected portion of a patient's skull (2 in annotated fig. 1, ”bone wall” in [0075]) the low-profile static cranial implant including: a base member (5 in annotated fig.1) with an outer surface, an inner surface, a thickness defined between the outer and inner surfaces, and a peripheral edge (see annotated fig.1) shaped and dimensioned to conform to a resected portion of the patient’s skull upon implantation, the base member defining a recess formed in the outer surface thereof, the recess having side walls and a bottom, the recess being shaped and dimensioned to receive a functional neurosurgical implant (7in annotated fig.1]; and a cover cranial implant member (6 in annotated fig. 1) shaped and dimensioned for selective placement over the recess to define a cavity (4 in annotated fig. 1) in which the functional neurosurgical implant may be positioned (see 7 in annotated fig.1, , “Body 5 forming housing 3 has a component 6 forming a cap or cover  allowing access to inner cavity 4 created inside housing device 3. This component 6 forming a cap also allows inserting interface device 7 in the housing device 3” in [0083]) 


    PNG
    media_image1.png
    484
    703
    media_image1.png
    Greyscale


Regarding claim 59, Devauchelle discloses wherein the cover cranial implant member (6 in annotated fig. 1) is removable securable to the base member (5 in annotated fig.1, “Fastening means 12 are also provided so that component 6 forming the 
Regarding claim 60, Devauchelle discloses wherein fixation members (12/11 in fig. 1, “fixing means 11” in [0081], and “fastening means 12” in [0083]) selectively secure the cover cranial implant member (6 in annotated fig. 1) to the base member (5 in annotated fig.1).
Regarding claim 61, Devauchelle discloses wherein the cover cranial implant member (6) fits over the recess so that the base member (5) and the cover cranial implant member (6) define the cavity (see 4 defined by recessed part of 5 and 6 covering the recessed part in annotated fig.1 and [0085]).
Regarding claim 62, the as-filed specification defines “interdigitating” as referring to the interlocking of two distinct elements (that is, the low-profile customized static cranial implant 12 and a functional neurosurgical implant 14) such that the two distinct elements mesh together to ultimately define a single product in [0041] of the US PGPub. version of the specification. Devauchelle’s low-profile customized static cranial implant (3 in fig. 1) and functional neurosurgical implant (7 in fig. 1) are meshed together to define a single product as illustrated in fig. 1, which would meet the limitation of cavity interdigitating with the functional neurosurgical implant and to interlock the base member with the functional neurosurgical implant as recited in claim 62.
Regarding claim 63, Devauchelle discloses a functional neurosurgical implant (7 in annotated fig.1, “interface device 7” in [0086]).
Regarding claim 69, Devauchelle discloses wherein the low-profile static cranial implant includes at least one channel (9 in annotated fig. 1) having a first end in communication with the cavity and a second end extending to an exterior surface of the low-profile static cranial implant (channels where connection member 9 is placed, see annotated fig.1 and “electrical connection means 9 designed for an electrical 
Regarding claims 70 and 71, Devauchelle discloses wherein the channel extends to and through the inner surface of the base member (see channel defined by 9 extending from the bottom of the cavity through the base member to the outer surface of the base member in annotated in fig.1).
Regarding claim 72, Devauchelle discloses a plurality of channels (two channels defined by 9 and one channel defined by 10 in fig.1, [0084], and [0089]).
Regarding claim 73, Devauchelle discloses wherein the functional neurosurgical implant is battery- powered functional devices including neuromodulation devices (“brain-computer interfaces, as well as neuro-prostheses or even functional electrical stimulation” in [0004]).  
Regarding claim 74, Devauchelle discloses wherein the low-profile static cranial implant (3 in annotated fig. 1) has a thickness between the inner surface and the outer surface, the thickness selected to approximate an intercranial space (bone wall 2 in annotated fig. 1) of a patient (see “thickness” of the low-profile static cranial implant in annotated fig.1).
Regarding claim 77, Devauchelle discloses wherein the peripheral edge is tapered (see the left and right edges of element 6 in annotated fig.1 below) to conform to the resected portion of the patient’s skull (bone wall 2 in fig. 1 is considered as part of a skull).

    PNG
    media_image2.png
    390
    577
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Devauchelle et al US2010/0145162 in view of McClure et al US2011/0196450.

Regarding claim 64, Devauchelle discloses substantially the invention as claimed but failed to disclose wherein the low-profile static cranial implant includes an embedded serial number viewable via CT or MRI scan. However, McClure discloses 
a person may determine whether IMD 20 is MRI labeled by looking for a radio opaque mark on IMD 20 in an x-ray of a chest of patient 12. In another example, a user may interact with a telemetry device (e.g., telemetry device 17) to determine a product serial number, model number, model type or other identifier of IMD 20 and use the identifier to determine whether IMD 20 is MRI labeled [0056,0091]. Thus, it would have been .

Claim 65 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Devauchelle et al US2010/0145162 in view of Singhal et al US2005/0004620.

Regarding claim 65, Devauchelle discloses substantially the invention as claimed but failed to disclose wherein the low-profile static cranial implant includes an embedded antibiotic to help reduce risk of acute or chronic infections from occurring. However, Singhal teaches an implantable medical device including an anti-infection agent on the external surface or impregnated in the external surface for reducing the likelihood of infection ([0020]). Singhal further teaches antibiotics as appropriate anti-infection agents ([0094]). Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to embed antibiotics to the external surface of Devauchelle’ s low-profile static cranial implant device as taught by Singhal to help reduce the risk of infections.
Regarding claim 68, Devauchelle discloses substantially the invention as claimed but failed to disclose wherein the low-profile static cranial implant includes an outer convex surface and an inner concave surface. However, Singhal discloses low-profile static cranial implant (1201 in fig. 12) includes an outer convex surface (the opposite side of 1202 in fig. 12) and an inner concave surface (1202 in fig.12), which is similar to how the specification defines the concave and convex shape of the inner and outer surfaces, respectively (see [0047] and Fig.'s 1 and 2). Thus, it would have been obvious .

Claims 75 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Devauchelle et al US2010/0145162 as applied to claim 58 above, and further in view of Brogan et al US9,993,337.

Regarding claims 75-76, Devauchelle discloses substantially the invention as claimed but failed to disclose wherein the low-profile static cranial implant is made from a material that is PMMA and wherein the low-profile static cranial implant is made from clear PMMA. However, Brogan discloses cranial implant (col.1, lines 39-40). Brogan discloses the implant is preferably provided of high or medical graded polymethylmethacrylate (PMMA) for use in craniofacial applications (col.2, lines 11-14).  Brogan further discloses that PMMA can result in an implant of a clear or transparent material and the use of PMMA can result in an implant of a clear or transparent material, which enables the surgical site beneath the implant to be as visible as possible during the implantation procedure and during any necessary post-operative inspections. If surgeons so desire, the implant can made translucent, opaque, and/or radio-opaque by this method (col.2, lines 36-37). Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Devauchelle to have the low-profile static cranial implant that is made from a material such as PMMA as taught by Brogan because the combination would have yielded the predictable result of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chubbuck et al US4,265,252, discloses an apparatus for monitoring intracranial pressure without the need for percutaneous extra-cranial electrical connection or coupling conduits (col.2, lines 51-54).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/ROLAND DINGA/
Examiner
Art Unit 3792



/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792